PARKER, Judge.
Notice of appeal in this case was given 26 March 1975. Rule 19(a) of the Rules of the Court of Appeals applicable to this appeal, provides that “ [t] he pleadings on which the case was tried . . . shall be included in the record on appeal in all cases . . . . ” .(Rule 9(b) (1) of the Rules of Appellate Procedure applicable to appeals in which notice of appeal is given on or after 1 July 1975 makes the same requirement.) The record on appeal in this case does not contain the pleadings. The filing, as an exhibit, of a copy of the record on appeal from a former trial of this case, which contains the pleadings on which the case was previously tried, does not meet the requirement of the rules.
The requirement that the record on appeal contain copies of the pleadings on which the case was tried has been uniformly enforced. Thrush v. Thrush, 245 N.C. 63, 94 S.E. 2d 897 (1956) ; Griffin v. Barnes, 242 N.C. 306, 87 S.E. 2d 560 (1955) ; Gardner v. Moose, 200 N.C. 88, 156 S.E. 243 (1930).
Appeal dismissed.
Judges Britt and Clark concur.